ALPINE DYNAMIC DIVIDEND FUND A SERIES OF ALPINE SERIES TRUST SUPPLEMENT DATED DECEMBER 13, 2012 TO THE SUMMARY PROSPECTUS DATED FEBRUARY 28, 2012 Effective December 13, 2012, the following language replaces the section of the Summary Prospectus titled “Management – Portfolio Manager”: Portfolio Managers Mr. Joshua Duitz and Mr. Brian Hennessey are the co-portfolio managers primarily responsible for the investment decisions of the Fund and have managed the Fund since December 2012. Please retain this Supplement for future reference.
